       1    MEYLAN DAVITT JAIN AREVIAN & KIM LLP
            Peter J. Most (SBN 143963)
       2      Email: pmost@MDJAlaw.com
            444 South Flower Street, Suite 1850
       3    Los Angeles, CA 90071
            Telephone: (213) 225-6000
       4    Facsimile: (213) 225-6660

       5    THE LAW OFFICE OF DAVID J. HAMILTON
            David J. Hamilton (SBN 117857)
       6      Email: dhamilton@hamiltonlaw.biz
            2299 Bowlin Lane
       7    Twin Falls, ID 83301-8102
            Telephone: (661) 373-6108
       8
            LAW OFFICES OF GLENN POWELL & ASSOCIATES, LLC
       9    Glenn Powell (Pro Hac Vice)
              Email: lawofficesofgpowell@comcast.net
     10     49 Sunset Terrace, P.O. Box 74
            Collinsville, CT 06022
     11     Telephone: (860) 693-1747

     12     Attorneys for Defendants Register Tapes Unlimited, Inc.
            and Register Tapes Unlimited, L.P.
     13
     14
                                          UNITED STATES DISTRICT COURT
     15
                                         EASTERN DISTRICT OF CALIFORNIA
     16
     17
     18      ROBERT TERRY, CREST CORP., and CREST               CASE NO. 2:16-cv-00806-WBS-AC
             IRREVOCABLE BUSINESS TRUST dba
     19      FREEEDOM MEDIA,                                    ORDER GRANTING STIPULATION TO
                                                                CONTINUE EXPERT DISCOVERY AND
     20                    Plaintiffs,                          MODIFY SCHEDULING ORDER
     21
             v.
     22
             REGISTER TAPES UNLIMITED, INC. and                 Action Filed: January 26, 2016
     23      REGISTER TAPES UNLIMITED, L.P.,                    Trial Date: November 3, 2020
     24
                           Defendants.
     25
     26
     27
     28
MEYLAN DAVITT
                                                                        Case No. 2:16-CV-00806-WBS-AC
                         [PROPOSED] ORDER GRANTING STIPULATION TO MODIFY SCHEDULING ORDER
JAIN AREVIAN & KIM LLP
       1                 Pursuant to the parties’ Stipulation to Continue Mediation Deadline and Modify Scheduling

       2     Order, the parties request regarding scheduling a certain matter is GRANTED as follows:

       3                 1.     The mediation cut-off date shall be continued from April 17, 2020, to May 12, 2020.

       4
                    IT IS SO ORDERED.
       5
             Dated: February 5, 2020
       6
       7
       8
       9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                                  -1-
MEYLAN DAVITT
                                                                             Case No. 2:16-CV-00806-WBS-AC
                              [PROPOSED] ORDER GRANTING STIPULATION TO MODIFY SCHEDULING ORDER
JAIN AREVIAN & KIM LLP
